Title: From George Washington to Major General Philemon Dickinson, 24 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        John Hunts [Hopewell, N.J.] near the Baptist meeting HouseJune 24th 1778 ½ after 4 A.M.
                    
                    At four OClock this morning I received your favor of yesterday dated ½ after 11 P.M. If Genl Clinton’s intention is what you supposed it to be, it will be extremely difficult to account for his conduct. It is likely his movements in a little time or his delays will place his views out of doubt with all. I am Dr Sir.
                    
                    
                        P.s. I wish to know the whole number of Militia you have collected—how they are disposed & the particular objects of each division. These are points material for me to know. I also wish to know where Colo. Morgan and his Corps are.
                    
                